DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4 and 9 is/are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Curtis et al. (US 2010/0331096) in view of Bennett et al. (USPN 9561410) further in view of Evans (USPN 7396296).
Regarding claim 1, Curtis et al. discloses a club head 400 having club head body having a front end having a face surface 402 and face height d44, rear end, top end, and bottom end. The club head has a center of gravity 408 and a keel point (low point on the club head along the sole). Curtis et al. also discloses the club head having a ratio of the center of gravity height to the face height of less than 0.3 (See paragraph 0041). Curtis et al. does not disclose a sole mass element attached to the club head body. Bennett et al. discloses a club head having a sole having a sole mass element attached thereto (See Figure 46-49 and 51; and Column 21, line 12 through 31).  Bennett et al. notes that the sole mass element is received in a recess within the sole (See Paragraph bridging columns 22 and 23 and Column 23, lines 13 through 26).  One 26 wherein the sole mass element accounts for 35 to 50% of the club head weight (See Abstract). One having ordinary skill in the art would have found it obvious to have the sole mass element account for at least 20% of the golf club head weight, as taught by Evans, in order to lower the center of gravity of the club head.
Regarding claim 2, Curtis et al. discloses the club head having a volume of 150 to 360cc (See Field of the Invention).
Regarding claim 3, Bennett et al. discloses the club head being adhesively or mechanically coupled to the club head (See Column 21, lines 12 through 31). 
Regarding claim 4, Bennett et al. discloses the sole mass element having an exposed surface wherein the exposed surface has a surface area (See Figures 46-49 and 51).
Regarding claim 9, Curtis et al. discloses the CG height of the club head being 10 to 20mm from the ground (See Paragraph 0001).  Based on the combination, adding a sole mass element would reduce the lower end of the CG height to a value lower than 10mm, or 1cm.
Allowable Subject Matter
Claims 11-20 are allowed.
s 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) s 1-9 and 11-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN A HUNTER whose telephone number is (571)272-4411. The examiner can normally be reached on Monday through Friday from 7:30AM to 4:00PM Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim, can be reached at telephone number 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ALVIN A HUNTER/Primary Examiner, Art Unit 3711